United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________
B.A., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVY YARD,
Philadelphia, PA, Employer
_______________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2048
Issued: January 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated June 1, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he is
entitled to a schedule award for his hearing loss.
FACTUAL HISTORY
On February 1, 2006 appellant, then a 67-year-old deputy nuclear production manager,
filed an occupational disease claim alleging that he sustained hearing loss due to exposure to
noise at work beginning in January 1980.1 He first became aware of his condition and realized
that it was caused or aggravated by his employment in January 1980. Appellant retired on
1

The Board notes that appellant was employed at the Charleston Naval Shipyard, Charleston, SC.

August 3, 1995. Accompanying the claim were his work history, sources of noise exposure and
annual audiograms obtained through an employing establishment hearing conservation program.2
On February 1, 2006 appellant filed a claim for a schedule award.
On May 3, 2006 the Office referred appellant, together with a statement of accepted facts
to Dr. Robert Marwick, a Board-certified otolaryngologist, for a second opinion evaluation
regarding the nature, extent and relationship of appellant’s hearing loss to his federal
employment.
In a May 18, 2006 report, Dr. Marwick reviewed a baseline audiogram from
November 24, 1965 which he advised revealed normal hearing at all frequencies bilaterally. He
noted that existing audiograms from May 19, 1994 revealed standard threshold shift in both ears
and in 1994 exceeded the anticipated presbycusis3 curb for a 55 year old. Dr. Marwick
determined that the occupational noise levels were of sufficient intensity to have caused the
bilateral decrease in pure-tone sensitivities. He diagnosed moderate to severe bilateral high
frequency sensorineural hearing loss which was due to appellant’s noise exposure in the course
of his federal employment. Dr. Marwick indicated that the pure-tone configuration in 1994 was
consistent with long-term noise-induced hearing loss and advised that appellant should have
annual hearing evaluations, use binaural amplification, avoid high levels of noise and use hearing
protection. He attached a copy of the May 18, 2006 audiogram and a certificate of acoustic
impedance/admittance meter calibration.4
On May 30, 2006 the Office medical adviser reviewed the otologic and audiologic testing
performed on appellant by Dr. Marwick and applied the Office’s standardized procedures to this
evaluation. The Office medical adviser determined that appellant did not have a ratable hearing
loss under the relevant standards of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
By decision dated June 1, 2006, the Office accepted appellant’s claim for hearing loss
due to his employment-related hearing exposure. However, it determined that appellant’s
hearing loss was not severe enough to be considered ratable and determined that appellant was
not entitled to schedule award compensation for hearing loss. The Office further determined that
the medical evidence established that appellant would not benefit from hearing aids and denied
his claim for further medical benefits.

2

The Board has held that a program of annual audiometric examination conducted by an employing
establishment in conjunction with an employee testing program is sufficient to constructively establish actual
knowledge of a hearing loss such as to put the immediate supervisor on notice of an on-the-job injury. See James A.
Sheppard, 55 ECAB 515 (2004).
3

Defined as “A progressive, bilaterally, symmetric perceptive hearing loss occurring with age.” DORLAND’S
ILLUSTRATED Medical Dictionary (30th ed. 2003).
4

Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed
decibel losses of 20, 10, 10 and 40 respectively. Testing for the left ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cps revealed decibel losses of 15, 10, 10 and 55 respectively.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.8 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.9 Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.10 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.11 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.12 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.13
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award for his hearing loss in accordance with the fifth edition of the A.M.A., Guides.
On May 30, 2006 the Office medical adviser reviewed the otologic and audiologic testing
performed on appellant by Dr. Marwick, a Board-certified otolaryngologist, and properly applied
the Office’s standardized procedures to this evaluation. Testing for the right ear at the frequency
levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 20, 10, 10 and 40
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

A.M.A., Guides at 226-51 (5th ed. 2001).

9

Id.

10

Id.

11

Id.

12

Id.

13

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 011570 (issued August 13, 2002).

3

respectively. These decibel losses were totaled at 80 decibels and were divided by 4 to obtain
the average hearing loss of 20 decibels. This average loss was then reduced by 25 decibels (25
decibels being discounted as discussed above) to equal a negative figure. Testing for the left ear
at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 10, 10
and 55 respectively. These decibel losses total 90 decibels and when divided by 4 result in an
average hearing loss of 22.5 decibels. This average loss when reduced by 25 decibels (25
decibels being discounted as discussed above) equals a negative figure. The Office medical
adviser properly concluded that the calculations showed that appellant did not have a ratable
hearing loss under the relevant standards of the A.M.A., Guides.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award for hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2006 is affirmed.
Issued: January 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

